141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert B. DePUGH, Appellant,v.Willis SWEARINGIN, former Sheriff Western District ofMissouri. Carroll County, Missouri, in hispersonal and official capacities, Appellee.
Nos. 97-2711, 97-3291.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1998.Filed March 13, 1998.

Appeals from the United States District Court for the Western District of Missouri.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert B. DePugh appeals the judgment of the District Court1 granting defendant's motion for entry of judgment under Federal Rule of Civil Procedure 52(c) in his 42 U.S.C. § 1983 (1994) action.  DePugh also appeals the District Court's award of attorney fees in the amount of $5,000 to defendant under 42 U.S.C. § 1988 (1994).  Having reviewed the record and the parties' submissions on appeal, we conclude that the District Court did not err in granting defendant's motion for entry of judgment under Federal Rule of Civil Procedure 52(c).  We also conclude that the District Court did not abuse its discretion in awarding attorney fees to defendant.  DePugh's other arguments are without merit.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We grant Swearingin's motion for sanctions against DePugh for filing a frivolous appeal.



1
 The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri